Citation Nr: 1806260	
Decision Date: 01/31/18    Archive Date: 02/07/18

DOCKET NO.  04-21 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a right foot disability. 

2.  Entitlement to service connection for a left foot disability. 

3.  Entitlement to service connection for an acquired psychiatric disability, to include major depression, bipolar disorder, and posttraumatic stress disorder (PTSD). 

4.  Entitlement to a rating in excess of 10 percent for cervical spine degenerative joint disease. 

5.  Entitlement to a rating in excess of 10 percent for a right knee condition. 

6.  Entitlement to a rating in excess of 10 percent for a left knee condition.  

7.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to July 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2002, March 2013, and January 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

In August 2015, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

In June 2007, June 2010, November 2015, and June 2017, the Board remanded the appeal for additional development.  

The Board notes that additional evidence, to include VA treatment records dated through October 2017, December 2016 Disability Benefits Questionnaire (DBQ) reports evaluating the service-connected bilateral knee and cervical spine disabilities, and August 2017 DBQ report evaluating the cervical spine disability, was added to the record after the issuance of an August 2016 supplemental statement of the case.  This evidence has not been considered by the Agency of Original Jurisdiction (AOJ), and the Veteran has explicitly requested initial consideration of the additional evidence by the AOJ in a November 2017 Appellant's Brief.  

The issues of entitlement to service connection for bilateral foot disabilities, entitlement to increased ratings for cervical spine degenerative joint disease, a right knee condition, and a left knee condition, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ. 


FINDING OF FACT

The evidence is in relative equipoise as to whether the current acquired psychiatric disability is linked to psychiatric symptoms in service.


CONCLUSION OF LAW

Resolving all reasonable doubts in the Veteran's favor, the criteria for service connection for an acquired psychiatric disability are met.  38 U.S.C. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Pertinent Law and Regulations

Service connection will be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for a disability first diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d). 

Service connection requires evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

II.  Analysis

The Veteran maintains that the claimed acquired psychiatric disability is due to psychiatric symptoms during service.  

In this regard, he has argued that the claimed disability is related to his in-service duties in Germany as a Hawk Fire Control Crewman, which involved "work[ing] with . . . hawk missiles 24 hours a day" as well as performing  "perimeter guard duty" on a mountaintop, which had limited visibility at times due to "fog and clouds" and added to his fear of potential "terrorist threat to blow up military bases."  See November 2013 Statement.  He has also reported experiencing fear when he "almost shot [a] fellow soldier" during service under the lessened visibility on the mountaintop when he was startled by a noise as well as from "driving trucks up and down mountain [which had] a very narrow road where one mistake and you would go over and down into a valley."  See id.  The Veteran further argues that he started abusing alcohol in service as a means to "self-medicate . . ." or otherwise cope with the psychiatric symptoms during service.  See August 2015 Hearing Tr. at 7.

The Veteran's service records list his military occupational specialty (MOS) as Hawk Fire Control Crewman and indicate that he was stationed in Germany during his service. 

A September 1977 enlistment examination report reflects a normal finding as to the psychiatric system.  On a March 1979 report of medical history accompanying a periodic examination report, the Veteran answered affirmatively as to depression or excessive worry and reported that he was unsure whether he had nervous trouble of any sort.  The service examiner at the time wrote that the reported depression was associated with being "worrie[d] about family."  In September 1979, the Veteran was hospitalized for "non-dependent" use of alcohol.  The treating physician identified the "precipitating stress" for such diagnosis as "[m]ild, routine military life" and found that there were no other predisposing factors.  A May 1981 separation examination documents a normal finding as to the psychiatric system. 

Post-service clinical records reveal various psychiatric diagnoses rendered during the lengthy appeal period, including major depression, bipolar disorder, PTSD, and adjustment disorder with mixed anxiety and depressed mood.  See April 2002 VA neurology consult note; April 2002 VA psychiatry note; September 2009 VA mental health consult note; and February 2016 VA treatment note. 

Given that the clinical evidence of record demonstrates current diagnoses for an acquired psychiatric disability, the key remaining inquiry is whether such diagnoses are related to service. 

To this end, a June 2009 VA examiner rendered a positive nexus opinion for the claimed acquired psychiatric disability and concluded that "[i]t is more likely than not that [the Veteran's] current psychiatric sxs (symptoms) as well as those experienced during the service, had their clinical onset during the period of active service"  The examiner based his conclusion on the above-referenced service treatment records noting in-service psychiatric symptoms in light of the Veteran's competent reports as to in-service incidents involving working with "live ammunition" and "frequent live alerts [that] created a lot of stress."  See June 2009 VA examination report.  The examiner also noted the Veteran's description having been "in a dense fog during which he heard movement and shouted for acknowledgement . . .  and prepar[ed] to shoot until a soldier finally responded to his request," which was "very anxiety provoking" during service.  The examiner reasoned that, based on the referenced in-service psychiatric symptoms, "the [Veteran's] feelings of depression were occurring during his military service, as there was no documented history of mental illness prior to his deployment to Germany." With regard to the Veteran's use of alcohol during service, the examiner noted that such was based on "[being] depressed and missing home" as well as due to "the frequent live alerts [that] created a lot of stress" and suggested that the Veteran's alcohol use was part of his in-service psychiatric symptomatology that continued since service. 

While subsequent VA examinations dated in April 2014 and April 2016 yielded negative nexus opinions, those opinions are assigned limited probative value, given that the April 2014 and April 2016 VA examiners failed to address the June 2009 VA examiner's opinion favorable to the present claim and to consider the Veteran's argument that his alcohol use during service was a symptom, rather than the cause, of the claimed acquired psychiatric disability.  Moreover, both VA examiners opined that they "[did] not know when the Bi-Polar Condition began" and yet failed to provide an adequate explanation for their conclusions based on consideration of the referenced service treatment notes as well as the Veteran's reports as to the onset and continuity of psychiatric symptoms since service. 

Given the evidence and the medical opinions already of record, the Board concludes that the evidence is in relative equipoise as to whether the Veteran's current acquired psychiatric disability had it onset during service.  

The June 2009 VA examiner's opinion serves to link the Veteran's current acquired psychiatric disability to in-service symptoms.  In this regard, the June 2009 VA examiner provided a clear conclusion that "[i]t is more likely than not that [the Veteran's] current psychiatric sxs (symptoms) as well as those experienced during the service, had their clinical onset during the [Veteran's] period of active service."  As rationale, he described the Veteran's service treatment records noting in-service psychiatric symptoms in light his competent reports as to the in-service incidents involving working with "live ammunition" and "frequent live alerts [that] created a lot of stress."  As the June 2009 opinion was clearly based on full consideration of the record, to include the Veteran's competent reports as to the onset and continuity of psychiatric symptoms since service, and was accompanied by an adequate rationale, the Board places great probative weight to the June 2009 opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).   Accordingly, as the most probative opinion evidence of record relates the Veteran's acquired psychiatric disability to his service, the Board resolves all doubt in the Veteran's favor and finds that service connection for an acquired psychiatric disability is warranted.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert, supra. 


ORDER 

Service connection for an acquired psychiatric disability is granted. 


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C. § 5103A (West 2014); 38 C.F.R. § 3.159 (2017).  

All Claims 

As noted in the Introduction, in the November 2017 Appellant's Brief, the Veteran specifically sought initial AOJ consideration of the additional clinical records added since the issuance of the August 2016 supplemental statement of the case.  The additional clinical evidence includes VA treatment records dated through October 2017, December 2016 DBQ reports evaluating the Veteran's bilateral knee and cervical spine disabilities, and August 2017 DBQ report evaluating the cervical spine disability.  On remand, the AOJ should consider the additional clinical records and then issue a supplemental statement of the case reflecting such consideration as to all remaining issues presently on appeal.

Service Connection for Bilateral Foot Disability

The Veteran contends that the claimed bilateral foot disability is related to wearing "heavy combat boots always" during service.  See December 2007 Statement.  

Service treatment records contain an April 1978 service treatment record noting "c/o problem [with] feet" with diagnoses of tinea pedis and onychomycosis.  Post-service clinical records contain assessments of bilateral pes planus, hallux valgus/limitus, left foot hallux rigidus, heel spur, and onychomycosis.   See August 2016 VA problem list; February 2016 VA podiatry note; March 2016 VA orthotics prosthetics note; April 2011 VA X-ray report; March 2003 VA X-ray report. 

The Veteran was most recently afforded with a DBQ examination for the claimed bilateral foot disability in April 2016.  As pointed out by the June 2017 Board remand, however, the April 2016 DBQ examiner failed to address all diagnoses pertinent to the claimed bilateral foot disability during the appeal period in rendering his negative nexus opinion for bilateral pes planus.  In June 2017, the Board accordingly instructed the AOJ to obtain an addendum opinion in light of such deficiency.  Given that the AOJ has yet to obtain the requested addendum opinion, a remand is necessary to ensure compliance with the previous Board remand.  Stegall v. West, 11 Vet. App. 268 (1998); See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

Increased Rating Claims for Bilateral Knee and Cervical Spine Disabilities 

In Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017), the Court held that when a VA examiner is asked to opine as to additional functional loss during flare-ups of a musculoskeletal disability, and the examiner states that he or she is unable to offer such an opinion without resorting to speculation, such opinion must be based on all procurable and assembled medical evidence, to include eliciting relevant information from the veteran as to the flare-i.e. the frequency, duration, characteristics, severity, or functional loss, and such opinion cannot be based on the insufficient knowledge of the specific examiner.  

The December 2016 DBQ reports for bilateral knee and cervical spine disabilities as well as the August 2017 DBQ report for cervical spine disability do not comply with Sharp, 29 Vet. App. at 33, as the examiners indicated that the Veteran experienced bilateral knee and cervical spine flare-ups, but declined to quantify any functional loss in terms of range of motion during such flare-ups.  C.f. Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017).

On remand, the AOJ should obtain new VA examinations for evaluation of the Veteran's bilateral knee and cervical spine disabilities including assessments of any functional loss during flare-ups.  See id.; see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  


TDIU 

In the June 2017 remand, the Board instructed the AOJ to obtain an opinion to address the impact of the Veteran's service-connected disabilities, which now includes an acquired psychiatric disability, on his ability to secure and follow a substantially gainful occupation.  As the AOJ has not yet obtained the requested opinion, a remand is necessary for one.  Stegall, 11 Vet. App. at 268. 

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with an opportunity to identify any outstanding private or VA treatment records relevant to his claims.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained. 

2.  After completing the foregoing, return the claims file, to include a copy of this remand, to the April 2016 DBQ examiner who administered the Veteran's foot examination, if available, for an addendum opinion addressing the Veteran's claimed bilateral foot disability.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion

The examiner is asked to furnish an opinion with respect to the following questions:

(A)  The examiner should identify all left and right foot disabilities, present since the date of the claim (i.e. since April 2002), even if such diagnosis is currently asymptomatic or resolved during the pendency of the appeal.

In this regard, the examiner should consider clinical records that contain assessments of bilateral pes planus, hallux valgus/limitus, left foot hallux rigidus, heel spur, and onychomycosis.  See August 2016 VA problem list; February 2016 VA podiatry note; March 2016 VA orthotics prosthetics note; April 2011 VA X-ray report; 3/03 VA X-ray report.

(B) For each currently diagnosed left and right foot disability, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that such disability is related to his active service, to include his competent report as to wearing "heavy combat boots always" during service.  

In offering the above opinion, the examiner should also consider the above-referenced service treatment record noting a bilateral foot complaint during the Veteran's service. 

Any opinion offered should be accompanied by a clear rationale consistent with the evidence of record. 

3.  Schedule the Veteran for VA examinations with an appropriate professional to determine the nature, extent, and severity of his service-connected cervical spine degenerative joint disease and bilateral knee conditions. 

All indicated tests should be performed, including range of motion findings expressed in degrees and in relation to normal range of motion.  

The examination must include testing results on both active and passive motion, and in weight-bearing and nonweight-bearing.  The examiner should assess where pain begins on the Veteran's initial range of motion and upon repetitive testing.  The examiner should also describe any pain, weakened movement, excess fatigability, and incoordination present.   If the examiner is unable to conduct such testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

Significantly, the examiner must estimate any functional loss in terms of additional degrees of limited motion of both knees and cervical spine experienced during flare-ups and repetitive use over time.  If the examiner cannot provide the above-requested opinion without resorting to speculation, he or she should state whether all procurable medical evidence had been considered, to specifically include the Veteran's description as to the severity, frequency, duration of the flare-ups and his description as to the extent of functional loss during a flare-up and after repetitive use over time; whether the inability is due to the limits of medical community or the limits of the examiner's medical knowledge; and whether there is additional evidence, which if obtained, would permit the opinion to be provided.  See Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017).

All opinions expressed should be accompanied by supporting rationale.

4.  After completing the above, obtain an opinion from an appropriate physician regarding the impact of his service-connected disabilities on his ordinary activities, to include his ability to secure and follow a substantially gainful employment.  The record contents must be made available for review.  The VA examiner is asked to describe the Veteran's employment history.

In this regard, the examiner should provide a full description of the effects of the Veteran's service-connected disabilities on his ordinary activities, to include his employability, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities. 

All opinions expressed should be accompanied by supporting rationale

5.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


